Citation Nr: 0934648	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease/angina.

2.  Entitlement to service connection for membranous 
glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active duty in the Air Force from June 1980 
to June 1992.  Thereafter, the Veteran served with the Air 
Force Reserve until June 12, 2001, when he retired.  Service 
records - specifically, the Veteran's Air Force Form 526, 
entitled ANG/USAFR Point Credit Summary - show that he 
continued to engage in active duty for training (ADT) for up 
to 15 days per year from June 1992 to June 1999, followed by 
inactive duty until his retirement in June 2001.  The records 
do not provide specific dates of ADT, but merely list the 
total number of days of ADT for each year. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his substantive appeal, VA Form 9, the Veteran requested a 
local hearing before the Board.  The hearing was scheduled 
for June 27, 2006, at the RO.  However, the Veteran did not 
report for the hearing, and no request for postponement was 
received and granted prior to the hearing date.  Under 
38 C.F.R. § 20.704(d), when a veteran fails to appear for a 
scheduled hearing and no request for postponement is 
received, the claim is processed as though the request for 
hearing had been withdrawn.  Therefore, this case will be 
processed as though the request for a hearing was withdrawn, 
and the Board can now proceed to appellate review.  See 
38 C.F.R. § 20.702(d). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's coronary 
artery disease and angina are related to his active military 
service or to any period of ADT; nor was coronary artery 
disease or angina manifested within one year after his 
separation from active service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's membranous 
glomerulonephritis is related to his active military service 
or to any period of ADT; nor was membranous 
glomerulonephritis manifested within one year after his 
separation from active service.


CONCLUSIONS OF LAW

1.  Coronary artery disease and angina were not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Membranous glomerulonephritis was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In December 2003, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A May 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the December 2003 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the December 2004 rating decision and September 2005 
SOC explained the basis for the RO's action, and the SOC 
provided him with an additional 60-day period to submit more 
evidence.  In addition, the Veteran has demonstrated through 
submission of additional evidence that he was aware of the 
type of evidence required to substantiate his claim.  
Moreover, the benefits being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), and his treatment records 
from the Denver VA Medical Center (VAMC), Fort Wayne VAMC, 
and West Los Angeles (West L.A.) VAMC.  

The Board notes that no VA examination was provided, and 
finds that no examination is necessary in this case.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no indication that the Veteran had 
heart or kidney problems during active duty or during any of 
the years in which he engaged in ADT.  Moreover, there are no 
favorable competent opinions of record or other indications 
that the Veteran's heart or kidney problems are related to 
his active service.  Accordingly, an examination is not 
required here, even under the low threshold of McLendon.  
  
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease and 
nephritis, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Under the law, service-connected disability compensation may 
only be paid to a veteran.  The term "veteran" is defined 
in 38 U.S.C.A. § 101(2) as "a person who served in the 
active military, naval, or air service."  The latter term 
includes active duty; any period of active duty for training 
(ADT) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty; and any period of inactive duty training (IADT) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

"Active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  ADT includes full-time duty performed by 
Reserve or National Guard members for training purposes.  See 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training 
is an example of ADT, while weekend drills are IADT.  Thus, 
service connection is available for injuries and/or diseases 
incurred during active duty or ADT, but (except for the 
specific exceptions listed in the preceding paragraph) only 
for injuries, and not diseases, sustained on IADT.  See 
Brooks v. Brown, 5 Vet. App. 484 (1994).

In the present case, there is no allegation or evidence 
indicating that the Veteran suffered from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
during IADT.  Therefore, in order to establish status as a 
veteran entitled to VA disability compensation under the law 
based upon active duty for training, the appellant must 
establish that he is disabled due to injury or disease 
incurred in or aggravated in the line of duty during active 
duty ot ADT.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. 
§§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995).  

Without the status as a veteran, a claimant trying to 
establish service connection cannot use the many presumptions 
in the law that are available only to veterans.  For example, 
presumptive periods do not apply to ADT or IADT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  In addition, in 
trying to establish that a pre-existing condition was 
aggravated during active military service, the presumption of 
soundness of 38 U.S.C.A. §§ 1111, 1132 and the presumption of 
aggravation of 38 U.S.C.A. § 1153 are not applicable to 
persons who have not previously established the status of 
"veteran."  Paulson, supra. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Coronary Artery Disease/Angina

In this case, the Veteran contends that he has a current 
cardiovascular disorder, diagnosed as coronary artery disease 
and angina, that is related to active service or his time in 
ADT.  

The Veteran's STRs are negative for any heart condition.  An 
April 1992 physical examination report does not show any 
notation of heart problems.  Moreover, a Chronological Record 
of Medical Care completed the same month states that the 
Veteran was at "relatively low risk of developing early 
coronary artery disease."  In September 1989, the Veteran 
complained of chest pain, but it was attributed to a cold, as 
he had multiple other cold-like symptoms.  Thus, there is no 
indication that the Veteran had any cardiovascular disorder 
during active service.  

Following separation from service, as stated above, the 
Veteran served in the Air Force Reserve from 1992 to 2001.  
The claims file contains medical records from that time 
period, which are also negative for any cardiovascular 
disorder.  




The first indication of cardiovascular problems is found in 
medical records from October 2002, three years after any 
period of ADT.  In October 2002, the Veteran went to the 
emergency department at the Granada Hills Community Hospital 
after several episodes of chest pain.  A perfusion nuclear 
test revealed a small reversible inferobasilar perfusion 
defect, suggestive of pharmacologic stress induced ischemia.  
Borderline left ventricular hypertrophy was also detected.  
The Veteran was transferred to the West L.A. VAMC with a 
diagnosis of unstable angina.  He had no further chest pain 
or other symptoms, and the attending physician at the VAMC 
recommended discharge, as he appeared to fall into a low-risk 
category in terms of recurrent ischemic events.  The Veteran 
was prescribed medication and considered for a cardiac 
catheterization in the future.  A discharge information and 
education note from the VAMC also includes a diagnosis of 
coronary artery disease. 

The treatment notes from the above VAMC admission also 
clearly indicate that the Veteran had no history of 
cardiovascular problems prior to the October 2002 hospital 
admission.  In this regard, the Board notes that evidence of 
a prolonged period without medical complaint or treatment, 
and the amount of time which has elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

Following discharge from the hospital, a November 2002 
treatment note from the West L.A. VAMC shows that the Veteran 
had experienced one further episode of chest pain, at work, 
later in October.  Records show that he continued to follow-
up at the West L.A. and Fort Wayne VAMCs, but there is no 
indication that he has had further cardiovascular symptoms.

The Board finds that the preponderance of the evidence weighs 
against a finding of service connection between the Veteran's 
current cardiovascular disorder and either his active duty or 
any period of ADT.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. § 3.307 and 3.309, as there is no evidence 
that the Veteran had cardiovascular problems either in active 
duty or within one year after separation therefrom.  Further, 
as noted above, presumptive provisions do not apply to 
periods of ADT.  Biggins, 1 Vet. App. at 477-78 (1991).  

Next, the Board has ruled out a grant of service connection 
on a direct basis.  There are no competent opinions linking 
the Veteran's current cardiovascular disorder to active 
service or any period of ADT.  Further, chronicity of any 
cardiovascular disorder has not been established by the 
evidence.  
 
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current chest pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the Federal Circuit Court has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's chest pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show no evidence 
of any chest pain related to cardiovascular disease while on 
active duty.  Following his release from active duty, there 
is no documentation of treatment for cardiovascular problems 
until 2002, 10 years after his active-duty separation and 
three years after any period of ADT.  While he is clearly 
sincere in his beliefs, in light of the above factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented complaints or treatment for three 
years following any ADT period is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, there are no competent opinions relating the 
Veteran's current cardiovascular problems to active service.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
coronary artery disease and angina, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.

2.  Membranous Glomerulonephritis

Next, the Veteran contends that his current membranous 
glomerulonephritis is related to active duty or to a period 
of ADT.  

The Veteran's STRs and medical records from his service in 
the Reserve are negative for any manifestation of kidney 
problems.  Indeed, as above, the April 1992 physical 
examination report contains no notation of kidney 
dysfunction.  

Records from the West L.A. VAMC show that the Veteran 
experienced lower extremity edema in January 2002, 10 years 
after separation from active duty and three years after any 
period of ADT.  A urinalysis showed proteinuria, an indicator 
of possible kidney problems.  As above, the Board notes that 
evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson, supra.  

The Veteran's edema and proteinuria persisted, and he 
underwent a kidney biopsy in August 2002 to determine 
possible etiologies for these symptoms. The biopsy, also 
conducted at the West L.A. VAMC, show membranous 
glomerulopathy, with a diagnosis of idiopathic nephrotic 
syndrome.  The doctor did not recommend intervention with 
immunosuppressants, but rather medications to control the 
edema and proteinuria.  

Records from the Denver VAMC from 2003 and 2004 show the 
Veteran continued to follow-up for medication management to 
treat his kidney disorder.  

Upon careful review of the record on appeal, the Board finds 
that the preponderance of the evidence weighs against a 
finding of service connection between the Veteran's current 
renal disorder and active duty or any period of ADT.  

First, there is no entitlement to presumptive service 
connection under 38 C.F.R. § 3.307 and 3.309, because there 
is no evidence that the Veteran had any renal problems either 
in active duty or within one year after separation therefrom.  
Moreover, as noted above, presumptive provisions do not apply 
to periods of ADT.  Biggins, supra.  

Next, the Board has ruled out a grant of service connection 
on a direct basis.  There are no competent opinions linking 
the Veteran's current renal disorder to active duty or any 
period of ADT.  Further, chronicity of the renal disorder has 
not been established by the evidence.  
     
We do acknowledge that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current edema and other experienced 
symptoms.  See Layno, 6 Vet. App. 465 (1994).  Moreover, as 
stated above, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the 
Court of Appeals for Veterans Claims has held that, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 
(Fed. Cir. 2006).  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, supra.  

In the present case, the Veteran's edema is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  However, as to the 
credibility of such evidence, the STRs show no evidence of 
any edema or other symptoms related to kidney problems during 
active duty.  Following service, there was no documentation 
of treatment for renal problems until 2002, 10 years after 
his separation from service and three years after any period 
of ADT.  While he is clearly sincere in his beliefs, in light 
of these factors, the Veteran's current statements to the 
effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for three years following any ADT period and 10 
years following active service is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, supra.  Moreover, there 
are no competent opinions relating the Veteran's current 
renal problems to active duty.  Indeed, the physicians at the 
VAMC have labeled the Veteran's renal disorder as idiopathic 
(i.e., of unknown cause).  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
membranous glomerulonephritis, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.




ORDER

Service connection for coronary artery disease/angina is 
denied.

Service connection for membranous glomerulonephritis is 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


